

116 HR 1286 IH: Federal Employee Credit Score Protection Act of 2019
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1286IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Sherman (for himself, Ms. Norton, Mr. McGovern, Mr. Kilmer, and Mr. Rouda) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo prohibit consumer credit reporting agencies and lenders from taking adverse action against
			 federal employees and contractors impacted by the government shutdown, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Employee Credit Score Protection Act of 2019. 2.Prohibition on lowering the credit scores of covered individuals (a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by adding at the end the following new sections:
				
					630.Prohibitions relating to credit scores during a shutdown
 (a)In generalSubject to subsection (b), a covered entity may not lower the credit score of a covered individual who fails to pay any qualified expense or obligation during the period beginning on the first day of a shutdown and ending on the date that is 60 days after the date on which the shutdown ends, if the covered individual pays the qualified expense or obligation within such period.
						(b)Requirements and Procedures
 (1)IdentificationA covered entity shall, to the extent practicable, identify covered individuals eligible under subsection (a).
 (2)Assistance from the Office of Personnel ManagementThe Director of the Office of Personnel Management shall, to the extent practicable, assist covered entities in identifying covered individuals.
 (3)Notification by individualsNot later than 1 year after the date that is 60 days after the date on which a shutdown ends, a covered individual may notify a covered entity that the covered entity may not lower the credit score of the covered individual pursuant to subsection (a), and if such credit score has been lowered, such covered individual may seek a reversal of that action.
 (c)Notification by entitiesA covered entity shall notify the public— (1)of the requirement described under subsection (a); and
 (2)how a covered individual may— (A)inform the entity of the eligibility of the individual under subsection (a); and
 (B)submit such reasonable materials deemed necessary to confirm such eligibility. (d)Duties of consumer reporting agenciesA consumer reporting agency that receives a credible notification that a covered individual is eligible under subsection (a) shall—
 (1)notify covered entities of the eligibility of such covered individual; (2)to the extent practicable, inform other consumer reporting agencies of the eligibility of such covered individual; and
 (3)in the event the credit score of a covered individual was lowered prior to receipt of such credible notification, take all necessary measures to reverse that action and restore the credit score of the covered individual such that it reflects the credit score such covered individual would have received absent the consideration of the nonpayment of a qualified expense or obligation.
 (e)EnforcementUpon petition by a covered individual, the Bureau may— (1)require a covered entity to make appropriate adjustments to the credit score of the covered individual; and
 (2)issue a fine or take another enforcement action, as determined by the Bureau. (f)DefinitionsIn this section:
 (1)Covered entityThe term covered entity means an entity that develops a credit score. (2)Covered individualThe term covered individual means—
 (A)an employee of the Federal Government who is furloughed or excepted from furlough during the shutdown;
 (B)a Federal contractor who, during any lapse in Federal appropriations, is not receiving pay by reason of such lapse; and
 (C)a spouse of an individual described under subparagraph (A) or (B). (3)Credit scoreThe term credit score has the meaning given in section 609(f)(2).
 (4)Qualified expense or obligationThe term qualified expense or obligation means any payment, including a partial payment, of a covered individual relating to a mortgage loan, rent, credit cards, medical expenses, automobile purchases or leases, student loans, insurance premiums, utilities, and other recurring payments or expenses ordinarily incurred by such covered individual (as determined by the Bureau).
 (5)ShutdownThe term shutdown means the period of a lapse in appropriations beginning on or after December 22, 2018, and that ends before October 1, 2019.
							631.Prohibition on adverse lending determinations for covered individuals
 (a)ProhibitionA creditor (as defined in section 103 of the Truth in Lending Act) may not knowingly deny credit, or knowingly provide credit on less favorable terms than would otherwise be provided, to a covered individual who fails to pay any qualified expense or obligation during the period beginning on the first day of a shutdown and ending on the date that is 60 days after the date on which the shutdown ends, if the covered individual pays the qualified expense or obligation within such period.
 (b)EnforcementThe Bureau may issue a fine or take another enforcement action, as determined by the Bureau, against a creditor that violates subsection (a) if the Bureau determines by a preponderance of the evidence that the fact that the covered individual failed to pay a qualified expense while not receiving pay by reason of a lapse in Federal appropriations, or during the 60-day period immediately following such lapse in Federal appropriations, was a substantial factor in the action taken by the creditor that violated subsection (a).
 (c)DefinitionsThe terms covered individual, qualified expense or obligation, and shutdown have the meanings given those terms, respectively, in section 631. . (b)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act is amended by adding at the end the following new items:
				
					
						630. Prohibitions relating to credit scores during a shutdown.
						631. Prohibition on adverse lending determinations for covered individuals..
			